Citation Nr: 0006385	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-29 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye condition, 
to include bilateral macular degeneration, with visual acuity 
decrease.    


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1956 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.   

The Board notes that in the June 1997 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for nummular eczema.  At that time, the RO 
assigned a zero percent disabling rating under Diagnostic 
Code 7806 for the appellant's service-connected skin 
condition.  In August 1997, the appellant filed a Notice of 
Disagreement (NOD) and contended that his rating for his 
service-connected skin disorder was not high enough for the 
amount of disability that his skin condition caused him.  
However, the Board observes that in the appellant's 
substantive appeal, dated in October 1997, the appellant 
withdrew his claim for entitlement to a rating in excess of 
zero percent for nummular eczema. Accordingly, this issue is 
not before the Board for appellate consideration.


REMAND

In an August 1992 rating action, the RO denied the 
appellant's claim of entitlement to service connection for an 
"eye condition, refractive error," on the basis that the 
appellant's service medical records indicated that he had 
bilateral amblyopia, but that no other eye disorder other 
than disc refractive error was shown.  At that time, the RO 
noted that a refractive error was a constitutional or 
developmental abnormality and not a disability for VA 
compensation purposes.  The RO further noted that the 
appellant had been unable to report to his scheduled VA eye 
examination.  The appellant was provided notice of the 
decision and his appellate rights.  He did not file an NOD.  

An application, dated October 1996, from the appellant to 
reopen his claim for service connection for an eye condition 
was submitted to the RO.  In a June 1997 rating decision, the 
RO denied the appellant's claim for entitlement to service 
connection for bilateral macular degeneration, with visual 
acuity decrease.  The appellant filed an NOD in August 1997, 
and a Statement of the Case (SOC) was issued in October 1997.  
However, the Board observes that the June 1997 rating 
decision and the October 1997 SOC did not acknowledge that 
the appellant's claim had been previously denied.  See 
generally Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  In 
addition, neither the June 1997 rating decision nor the 
October 1997 SOC, addressed the question of whether new and 
material evidence had been submitted to reopen the 
appellant's claim.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  Furthermore, in the October 
1997 SOC, the RO failed to provide the laws and regulations 
pertaining to the finality of prior unappealed rating 
decisions.  

To ensure full compliance with the laws and regulations 
regarding finality of prior unappealed rating decisions and 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should determine whether, 
since the August 1992 rating, new and 
material evidence has been submitted to 
reopen the appellant's claim for service 
connection for an eye condition, to 
include bilateral macular degeneration, 
with visual acuity decrease, in light of 
relevant decisions including Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), 
Winters v. West, 12 Vet. App. 203 (1999), 
and Elkins v. West, 12 Vet. App. 209 
(1999). 

2.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
containing the laws and regulations 
pertaining to the finality of prior 
unappealed rating decisions and given an 
opportunity to respond thereto.  

Thereafter, if appropriate, this case should be returned to 
the Board.  The purpose of the REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




